Citation Nr: 1416094	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  07-01 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for the service-connected chronic mechanical low back pain with underlying bulging disc and degenerative disc at L4-5 and L5-S1 (low back disability), to include whether a separate disability rating may be assigned for associated radiculopathy.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

According to the Veteran's DD Forms 214 located in the claims file, the Veteran served on active duty from April 1976 to March 1980, and from March 1982 to March 1994, with 3 years and 11 months of prior active service.

This case is before the Board of Veterans' Appeals (Board) on appeal from ratting decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The back claim was remanded in May 2010 for additional development of the record.  In January 2012 the Board remanded the issues of an increased rating for the back disability and a TDIU.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The VA examination of March 2013 is unclear as to whether the Veteran has neurological impairment of his right and/or left lower extremities.  It appears that the VA examiner found that the Veteran had right lower extremity pain but felt that it was due to a nonservice-connected motor vehicle accident in 1999.  She provided no rationale for this opinion.  When it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Moreover, the examiner in March 2013 appears to find that there is clinical objective evidence of left-sided neurological impairment, but that is not altogether clear.  

Additionally, there may be outstanding private treatment records and medical records relied upon by the Social Security Administration (SSA) in conjunction with his claim for SSA disability benefits.  

The TDIU claim must be deferred pending the outcome of his other claim.  

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and request all the medical records that the SSA relied upon in determining his award of benefits and any subsequent readjudications.  [SSA's August 2010 reply to VA indicated that there are no medical records as the Veteran either did not file for disability benefits or he filed for disability benefits but no medical records were obtained.  However, the Veteran provided a copy of the SSA decision which granted him benefits and it is clear that SSA obtained medical records in connection with his claim for disability benefits.]

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond

2.  With appropriate authorization from the Veteran, obtain records from Dr. Fairleigh; any records associated with the Veteran's December 2012 emergency room visit at Jay Hospital; records from Dr. Ates; and records from Brooks Chiropractic Center dating from 2012.  

If, after making reasonable efforts to obtain any outstanding records the AMC is unable to secure same, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3.  Thereafter, obtain clarification from the March 2013 VA spine examiner as to whether the Veteran has right lower extremity and/or left lower extremity neurological impairment associated with the service-connected lumbar spine DDD, particularly given that the February 2005 MRI showed possible bilateral lower extremity neurological impairment.  

Does the Veteran currently have a right lower extremity neurological abnormality?  If so, is it associated with the service-connected back disability?  Please provide a complete explanation for the opinions.

Does the Veteran currently have a left lower extremity neurological abnormality that is associated with the service-connected lumbar spine disability?  Please provide a complete explanation for the opinion.  In this regard, the March 2013 examination report on page 24 appears to indicate that the Veteran has clinical evidence of left lower extremity neurological impairment on the left at L3, however, on page 19 of the examination report, sensory examination of the thigh/knee (L3/L4) was normal.  

The examiner's attention is directed to a private February 2005 MRI report of the lumbar spine indicating "minimal disc protrusion posteriorly at L5-S1with possible bilateral S1 root effect."  

The examiner is also asked to explain why additional limitation due to flare-ups could not be determined without resorting to speculation.

If additional examination is necessary in order to provide the requested information, one should be scheduled and any necessary testing should be accomplished.   

4.  Ensure the above development is complete and then conduct any additional development that is deemed warranted.  If after readjudication, the percentage criteria set forth in 4.16(a) are not met, then refer the TDIU matter to the Director of Compensation Services for extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b).  

5.  Thereafter, if any matter is not resolved to the Veteran's satisfaction issue a supplemental statement of the case to the Veteran and his representative.  After providing an opportunity to respond, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


